DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10561273. 

U.S. Patent No. 10561273
1. A food cooking appliance or apparatus for cooking food products, comprising: a food cooking housing; at least one food cooking chamber defined within said food cooking housing for containing food to be cooked; at least one heated platen or grill, upon which a food product is disposed, disposed within said at least one food cooking chamber for generating heat so as to cook the food product; and a steam generator disposed within a steam generator housing which is wholly separate and apart from said food cooking housing yet fluidically connected to said at least one food cooking chamber by a fluid conduit extending between said steam generator housing and said food cooking housing so as to provide steam within said at least one food cooking chamber in order to also cook the food product, whereby the food product is cooked in an accelerated and balanced manner within said at least one food cooking chamber as a result of being cooked both by the steam, generated by said steam generator and conducted into upper regions of said at least one food cooking chamber, and by heat generated by said at least one heated platen or grill and imparted to the food product disposed within a lower portion of said at least one food cooking chamber. 

2. The food cooking appliance or apparatus as set forth in claim 1, wherein: said fluid conduit comprises a rigid tubular conduit. 

3. The food cooking appliance or apparatus as set forth in claim 2, wherein: said food cooking housing and said steam generator housing can be located within different locations of a kitchen facility and yet fluidicially connected together by said rigid tubular conduit. 

4. The food cooking appliance or apparatus as set forth in claim 1, wherein: said fluid conduit comprises a flexible tubular conduit. 

5. The food cooking appliance or apparatus as set forth in claim 4, wherein: said food cooking housing and said steam generator housing can be located within different locations of a kitchen facility and yet fluidicially connected together by said flexible tubular conduit. 

6. The food cooking appliance or apparatus as set forth in claim 1, further comprising: at least one plate or template disposed within said at least one food cooking chamber and having at least one 

7. The food cooking appliance or apparatus as set forth in claim 6, wherein: said food containment ring is fabricated from a thermoplastic material so as to facilitate the separation of the cooked food product from said food containment ring after the food product has been cooked. 

8. The food cooking appliance or apparatus as set forth in claim 1, wherein: said at least one food cooking chamber comprises a pair of food cooking chambers disposed adjacent to each other within said food cooking housing. 

9. The food cooking appliance or apparatus as set forth in claim 6, wherein: said at least one plate or template disposed within said at least one food cooking chamber comprises a pair of plates or templates respectively disposed within said pair of food cooking chambers. 

10. The food cooking appliance or apparatus as set forth in claim 6, wherein: said at least one through-hole defined within said at least one plate or template comprises a plurality of through-holes defined within said at least one plate or template. 

11. The food cooking appliance or apparatus as set forth in claim 10, wherein: said plurality of through-holes defined within said at least one plate or template have different configurations. 

12. The food cooking appliance or apparatus as set forth in claim 10, wherein: said plurality of through-holes defined within said at least one plate or template have different size dimensions. 

13. The food cooking appliance or apparatus as set forth in claim 6, wherein: said at least one plate or template is pivotally movable between first raised and second lowered positions relative to said at least one heated platen or grill. 

14. The food cooking appliance or apparatus as set forth in claim 13, further comprising: a handle fixedly mounted upon said at least one plate or template for moving said at least one plate or template between said first raised and second lowered positions relative to said at least one heated platen or grill. 



16. The food cooking appliance or apparatus as set forth in claim 1, wherein: said food cooking housing has the configuration of a rectangular parallelepiped. 

17. The food cooking appliance or apparatus as set forth in claim 1, wherein: a user interface or control panel is mounted upon a wall portion of said food cooking housing.



    2. The food cooking appliance or apparatus as set forth in claim 1, further comprising: at least one plate or template disposed within said at least one food cooking chamber and having at least one through-hole defined therein; and a food containment ring, disposed within said at least one through-hole defined within said at least one plate or template, for containing the food product to be cooked. 

    3. The food cooking appliance or apparatus as set forth in claim 2, wherein: said food containment ring is fabricated from a thermoplastic material so as to facilitate the separation of the cooked food product from said food containment ring when the food product has been cooked. 

    4. The food cooking appliance or apparatus as set forth in claim 2, wherein: said at least one food cooking chamber comprises a pair of food cooking chambers disposed adjacent to each other within said housing. 

    5. The food cooking appliance or apparatus as set forth in claim 4, wherein: said at least one plate or template disposed within said at least one food cooking chamber comprises a pair of plates or 

    6. The food cooking appliance or apparatus as set forth in claim 2, wherein: said at least one through-hole defined within said at least one plate or template comprises a plurality of through-holes defined within said at least one plate or template. 

    7. The food cooking appliance or apparatus as set forth in claim 6, wherein: said plurality of through-holes defined within said at least one plate or template have different configurations. 

    8. The food cooking appliance or apparatus as set forth in claim 6, wherein: said plurality of through-holes defined within said at least one plate or template have different size dimensions. 

    9. The food cooking appliance or apparatus as set forth in claim 2, wherein: said at least one plate or template is pivotally movable between first raised and second lowered positions relative to said at least one heated platen or grill. 

    10. The food cooking appliance or apparatus as set forth in claim 9, further comprising: a handle fixedly mounted upon said at least one plate or template for moving said at least one plate or template between said first raised and second lowered positions relative to said at least one heated platen or grill. 

    11. The food cooking appliance or apparatus as set forth in claim 2, further comprising: a cover removably disposed atop said at least one plate or template and said at least one heated platen or grill so as to enclose said at least one food cooking chamber. 

    12. The food cooking appliance or apparatus as set forth in claim 1, wherein: said housing has the configuration of a rectangular parallelepiped. 

    13. The food cooking appliance or apparatus as set forth in claim 12, wherein: said steam generator is mounted upon a first side wall portion of said housing. 

    14. The food cooking appliance or apparatus as set forth in claim 12, wherein: a user interface or control panel is mounted upon a second side wall portion of said housing. 

    15. The food cooking appliance or apparatus as set forth in claim 12, wherein: a food scrap 

    16. The food cooking appliance or apparatus as set forth in claim 11, further comprising: a handle fixedly mounted upon said cover removably disposed atop said at least one plate or template and said at least one heated platen or grill.


Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Allowance of claims 1-17 is indicated if:
Abstract should be amended to overcome Specification objection; and
E-terminal disclaimer should be filed to overcome the Double Patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
02/28/2022